Case: 20-20293     Document: 00516242286         Page: 1     Date Filed: 03/16/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                      March 16, 2022
                                  No. 20-20293                         Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Michael Ojegba Agbonifo,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:16-CR-462-1


   Before Barksdale, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          A jury convicted Defendant-Appellant Michael Ojegba Agbonifo of
   passport fraud and visa fraud. The district court sentenced him to time
   served and supervised release. On appeal, Agbonifo argues that he was not
   competent to stand trial or waive his right to counsel and that the district
   court should have sua sponte held a hearing to confirm his competency before


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20293      Document: 00516242286            Page: 2    Date Filed: 03/16/2022




                                      No. 20-20293


   trial. Agbonifo also argues that the district court violated his due process
   rights by ordering that he be forcibly medicated to restore his competency.
   For the following reasons, we AFFIRM.
                     I. Facts & Procedural History
          On March 7, 2017, the Government issued a ten-count superseding
   indictment charging Agbonifo with fraud and identity theft offenses. Before
   trial, Agbonifo’s counsel moved to have a psychiatrist examine him, citing
   her interactions with Agbonifo and documents that he wrote containing
   “fantastic ideation.” In one document, Agbonifo alleged that (1) the United
   States Postal Inspector who arrested him had threatened his life, sexually
   assaulted him, coerced him into giving a statement, forced him to consent to
   a search, and threatened his family; (2) the Government fabricated the
   charges against him to cover up the postal inspector’s actions; and (3) his
   previously appointed attorneys were working with the Government. The
   district court granted counsel’s motion.
          Dr. Gerald E. Harris examined Agbonifo and concluded that he was
   not competent to stand trial. In his report, Dr. Harris observed that Agbonifo
   had an animated affect, pressured speech, shifting moods, and a limited
   ability to speak rationally or coherently. Dr. Harris also noted Agbonifo’s
   tales of bullets ricocheting off his skin, his allegation that the postal inspector
   sexually assaulted him, and his belief that his prosecution was a cover-up.
   Considering Dr. Harris’s report, Agbonifo’s counsel and the Government
   jointly moved to hospitalize Agbonifo under 18 U.S.C. § 4241(d) for mental
   health treatment to restore his competency. The district court granted the
   motion, without holding a hearing, on April 28, 2017.
          On July 6, 2017, Agbonifo was transferred to the United States
   Medical Center for Federal Prisoners (the “Medical Center”), where
   Dr. Elizabeth Tyner diagnosed him with “Delusional Disorder, Persecutory




                                           2
Case: 20-20293     Document: 00516242286          Page: 3    Date Filed: 03/16/2022




                                   No. 20-20293


   Type.” In her report, Dr. Tyner cited Agbonifo’s belief that he was the
   victim of an elaborate conspiracy to cover up the postal inspector’s alleged
   sexual assault. Dr. Tyner noted that, although Agbonifo had “a factual
   understanding of the nature of the proceeding against him,” he was
   “preoccupied with delusional ideation regarding the conspiracy against
   him,” which “significantly hinder[ed] his rational understanding of his
   current legal situation and hinder[ed] his ability to assist properly in his
   defense.” The Government moved for Agbonifo to be involuntarily
   medicated to restore his competency for trial under United States v. Sell, 539
   U.S. 166 (2003). On July 26, 2018, the district court granted the motion,
   which Agbonifo’s counsel did not oppose, without holding a hearing.
          On November 25, 2019, the Medical Center Warden certified that
   Agbonifo’s competency had been restored. Dr. Tyner submitted a report
   supporting that conclusion. Although Agbonifo retained some delusional
   thinking, Dr. Tyner opined that it was less intense and that there was “no
   indication that any residual delusional thinking [that Agbonifo might]
   currently experience significantly impact[ed] his competency-related
   abilities.” She noted that Agbonifo scored well on a test of his factual and
   rational understanding of legal proceedings and his ability to assist in his
   defense, indicated that he trusted and could work with his attorney,
   recognized that his charged offenses were substantiated, set aside the alleged
   sexual assault, and described a rational defense strategy. Dr. Tyner stressed,
   however, that Agbonifo had a chronic and severe mental illness that required
   continued medication to remain in remission.
          Sometime in December 2019, Agbonifo was transferred from the
   Medical Center to a federal detention center. On December 20, 2019, the
   district court held a hearing to determine whether Agbonifo had regained
   competency. Having received no objection from either party, the district




                                         3
Case: 20-20293     Document: 00516242286            Page: 4   Date Filed: 03/16/2022




                                     No. 20-20293


   court found Agbonifo competent to stand trial. Three days later, Agbonifo
   sought leave to proceed pro se.
         On January 8, 2020, the district court held a hearing, in accordance
   with Faretta v. California, 422 U.S. 806 (1975), to determine whether
   Agbonifo was knowingly and voluntarily waiving his right to counsel. At the
   Faretta hearing, Agbonifo asserted that he was competent to stand trial.
   Although his counsel did not object to this assertion, the Government
   questioned whether Agbonifo was behaving rationally. It noted that if
   Agbonifo had pleaded guilty, he would likely have already served his time.
   But instead, Agbonifo faced up to a 32-year sentence. The Government also
   questioned whether Agbonifo had stopped taking his medication following
   his release from the Medical Center.
         Agbonifo responded that he had been taking his medication and that
   he hoped to avoid the collateral consequences of pleading guilty. Although
   Agbonifo told Dr. Tyner that he planned to plead guilty, he explained at the
   Faretta hearing that he had lied so that she would find him competent.
   Agbonifo also said that he wanted an opportunity to present his case and
   reasserted that he was the victim of a cover-up. The Government again
   questioned whether Agbonifo was competent. In response, the district court
   asked what more he could do to confirm Agbonifo’s competency and gave
   the Government an opportunity to interrogate him. After the Government
   declined and Agbonifo’s lawyer confirmed her client’s desire to proceed pro
   se, the district court found that Agbonifo “was mentally and physically
   competent to represent himself” and therefore granted his motion.
   Agbonifo’s counsel did not object.
         In March 2020, the Government proceeded to trial on only counts
   nine and ten of the indictment, which charged passport fraud and visa fraud
   in violation of 18 U.S.C. §§ 1543 and 1546(a), respectively. Proceeding pro




                                          4
Case: 20-20293        Document: 00516242286              Page: 5      Date Filed: 03/16/2022




                                         No. 20-20293


   se, Agbonifo could generally answer questions and make arguments
   regarding his case and reasserted that he was competent to stand trial. He
   added that he had “never at no point [been] incompetent” and alleged that
   the Government involuntarily medicated him because he refused to plead
   guilty. As for his defense theory, Agbonifo argued that the Government
   fabricated the evidence against him. He reasserted that the prosecution was
   a cover-up for the postal inspector’s alleged sexual assault.
           During the trial, Agbonifo admitted that, soon after the Faretta
   hearing, prison officials discovered that he had been refusing his medication
   since his release from the Medical Center and that he was off his medication
   at the Faretta hearing despite his representation otherwise. Agbonifo
   complained that after he was transferred to a second federal detention center,
   the Government resumed involuntarily medicating him. Allegedly, the
   medication gave him side effects, including a loss of focus, shaking, the
   growth of breasts, and health problems. At various points, Agbonifo became
   agitated, prompting the district court to admonish him and prematurely
   terminate his cross examination.
           A jury convicted Agbonifo of both charged offenses. The district court
   sentenced him to time served and three years of supervised release. 1
   Agbonifo sought to have counsel appointed to represent him on appeal. The
   district court appointed appellate counsel, and Agbonifo timely appealed.




           1
             Although Agbonifo has already completed his sentence of time-served and is
   subject to removal from the United States, this does not moot his challenge to his
   convictions. See United States v. Flores-Martinez, 677 F.3d 699, 705 n.3 (5th Cir. 2012).
   Moreover, he remains subject to a term of supervised release. See United States v. Heredia-
   Holguin, 823 F.3d 337, 340–43 (5th Cir. 2016) (en banc).




                                               5
Case: 20-20293      Document: 00516242286          Page: 6    Date Filed: 03/16/2022




                                    No. 20-20293


                                II. Discussion
          On appeal, Agbonifo argues that he was not competent to stand trial
   or waive his right to counsel and that the district court should have sua sponte
   held a hearing to confirm his competency before trial. He also challenges the
   district court’s order requiring that he be forcibly medicated. We address
   these arguments below.
          A. The District Court’s Competency Determination
          The Due Process Clause of the Constitution prohibits the conviction
   of a defendant who is mentally incompetent. United States v. Flores-Martinez,
   677 F.3d 699, 705 (5th Cir. 2012). “A defendant is competent to stand trial if
   ‘he has the present ability to consult with his lawyer with a reasonable degree
   of rational understanding and has a rational as well as factual understanding
   of the proceeding[] against him.’” United States v. Joseph, 333 F.3d 587, 589
   (5th Cir. 2003) (quoting Dunn v. Johnson, 162 F.3d 302, 305 (5th Cir. 1998)
   (alteration in original)). In evaluating a defendant’s competency, a district
   court may consider, among other things, “its own observations of the
   defendant’s demeanor and behavior; medical testimony; and the
   observations of other individuals that have interacted with the defendant.”
   United States v. Porter, 907 F.3d 374, 380 (5th Cir. 2018) (quotation omitted).
          A criminal defendant also has a constitutional right to defend himself
   in court. Faretta, 422 U.S. at 819. The standard for determining a defendant’s
   competency to stand trial also applies to determine whether he is competent
   to waive the right to counsel. Godinez v. Moran, 509 U.S. 389, 399 (1993). The
   question of whether a defendant is competent to waive the right to counsel is
   distinct from whether he can competently represent himself. Id. at 399–400.
   “In addition to determining that a defendant who seeks to . . . waive counsel
   is competent, a trial court must satisfy itself that the waiver of his
   constitutional rights is knowing and voluntary.” Id. at 400.




                                          6
Case: 20-20293     Document: 00516242286          Page: 7    Date Filed: 03/16/2022




                                   No. 20-20293


          This court will not reverse the district court’s competency
   determination “unless it is clearly arbitrary or unwarranted—a species of
   clear error review—but this mixed question of fact and law requires us to re-
   analyze the facts and take a hard look at the trial judge’s ultimate
   conclusion.” Joseph, 333 F.3d at 589 (quoting United States v. Doke, 171 F.3d
   240, 247 (5th Cir. 1999)).
          Agbonifo contends that the district court “should have realized” at
   the Faretta hearing that he “no longer possessed the competency necessary
   to proceed to trial without representation.” Conceding that the district court
   correctly found him competent on December 20, 2019, Agbonifo asserts that
   he had significantly regressed by the time of the Faretta hearing on January
   8, 2020. He says that his “strange behavior,” “bizarre thoughts,” and “far-
   fetched defense theories,” combined with his known history of mental
   illness, placed the district court on notice that he lacked competency. In
   response, the Government argues that available medical evidence and
   Agbonifo’s conduct supports the district court’s competency determination.
          The district court’s determination in December 2019 that Agbonifo
   was competent to stand trial reflected the opinions of the medical providers
   who had treated him at the Medical Center, defense counsel, and the
   Government. Less than three weeks later, at the Faretta hearing, Agbonifo
   maintained that he was competent to proceed. Although his consistent
   denials of having any mental illness undermine his credibility, Agbonifo’s
   counsel did not question her client’s competency and confirmed his desire to
   represent himself. She did not object to the district court’s competency
   determination. The Government, however, twice questioned Agbonifo’s
   competency at the Faretta hearing, including asking whether he had stopped
   taking his medication. In response, the district court confirmed with
   Agbonifo that he was still taking his medication. Agbonifo’s response was
   inaccurate, but that did not become evident until the trial two months later.



                                         7
Case: 20-20293        Document: 00516242286           Page: 8   Date Filed: 03/16/2022




                                       No. 20-20293


   Thus, considering the information before it, the district court’s competency
   determinations were not “clearly arbitrary or unwarranted.” Joseph, 333 F.3d
   at 589.
             B. The District Court’s Failure to Hold a Competency Hearing
             The Due Process Clause also guarantees a criminal defendant
   “procedures adequate to guard [his] right not to stand trial or suffer
   conviction while incompetent.” Flores-Martinez, 677 F.3d at 705–06 (quoting
   Holmes v. King, 709 F.2d 965, 967 (5th Cir. 1983)). Showing a violation of this
   procedural due process right requires the accused to identify “evidence
   before the trial court that raised a bona fide doubt about competency.” Id. at
   706 (quoting Holmes, 709 F.2d at 967). Moreover, under statute, the trial
   court must sua sponte conduct a competency hearing “if there is reasonable
   cause to believe that the defendant may presently be suffering from a mental
   disease or defect rendering him mentally incompetent to the extent that he is
   unable to understand the nature and consequences of the proceedings against
   him or to assist properly in his defense.” Id. (quoting 18 U.S.C. § 4241).
             To determine whether bona fide doubt or reasonable cause to conduct
   a competency hearing existed, this court considers “(1) the existence of a
   history of irrational behavior, (2) the defendant’s demeanor at trial, and (3)
   [any] prior medical opinion on competency.” United States v. Ruston, 565
   F.3d 892, 902 (5th Cir. 2009) (reasonable cause); Mata v. Johnson, 210 F.3d
   324, 329 (5th Cir. 2000) (bona fide doubt). “Even when a defendant is
   competent at the commencement of his trial, a trial court must always be alert
   to circumstances suggesting a change that would render the accused unable
   to meet the standards of competence to stand trial.” Drope v. Missouri, 420
   U.S. 162, 181 (1975).
             This court reviews for abuse of discretion a district court’s failure to
   sua sponte hold a competency hearing. Ruston, 565 F.3d at 901. We have




                                            8
Case: 20-20293       Document: 00516242286             Page: 9      Date Filed: 03/16/2022




                                        No. 20-20293


   recognized that “[t]he district court is in the best position to determine the
   need for a competency hearing.” Id. (quoting United States v. Alden, 527 F.3d
   653, 659 (7th Cir. 2008)). “Whether ‘reasonable cause’ exists to put the
   court on notice that the defendant might be mentally incompetent is left to
   the sound discretion of the district court.” United States v. Davis, 61 F.3d
   291, 304 (5th Cir. 1995) (quotation omitted). If, however, the trial court
   received evidence that objectively “should have raised a reasonable doubt as
   to competency, yet failed to make further inquiry, the defendant has been
   denied a fair trial.” Flores-Martinez, 677 F.3d at 706 (quoting Mata, 210 F.3d
   at 329).
          Agbonifo contends that the district court violated his right to
   procedural due process when it failed to sua sponte order another
   competency hearing before his trial in March 2020. He says that his conduct
   at the Faretta hearing and trial sufficiently called into question his
   competency. The Government counters that the district court was not
   required to sua sponte hold a hearing on Agbonifo’s competency because he
   was in fact mentally competent during the Faretta hearing and throughout his
   trial. Additionally, the Government argues that Agbonifo’s conduct at trial
   merely demonstrated his inability to competently represent himself, not his
   lack of mental competency. According to the Government, throughout the
   trial, Agbonifo “evidenced a rational and factual understanding of the
   proceedings against him.” 2
           We agree with the Government. Agbonifo’s conduct at trial suggested
   that his mental illness was no longer in remission, but “the presence or
   absence of mental illness or brain disorder is not dispositive” of competency.



           2
             The Government also dismisses Agbonifo’s tangents about the alleged conspiracy
   to cover up a sexual assault as a “disagreement with the court.”




                                              9
Case: 20-20293     Document: 00516242286            Page: 10    Date Filed: 03/16/2022




                                     No. 20-20293


   United States v. Mitchell, 709 F.3d 436, 440 (5th Cir. 2013) (quoting Mata,
   210 F.3d at 329 n.2). Here, the district court “was well aware of [Agbonifo’s]
   tumultuous past” because the same judge had “presided over [his] numerous
   related appearances and hearings.” Id. at 441. Although Agbonifo’s
   demeanor at trial was concerning, his testimony and interactions with the
   jury, prosecution, and judge nonetheless “illustrated his basic awareness and
   understanding of the proceedings.” Id. In other words, “[h]is behavior
   indicated a man with mental health issues, but he did not show a total lack of
   understanding.” Id. Finally, Agbonifo’s mental health providers had
   declared him competent only a few months before his trial, rendering
   inapposite cases refusing to rely on significantly outdated medical opinions.
   See Ruston, 565 F.3d at 903 (refusing to rely on a six-month-old competency
   finding); Mitchell, 709 F.3d at 441 n.8 (noting that “reports almost fifteen
   years old have little or no relevance in this inquiry”). Accordingly, the district
   court did not abuse its discretion by failing to sua sponte hold a hearing to
   determine Agbonifo’s competency.
          C. Involuntary Medication
          In a pro se supplemental brief, Agbonifo argues that the district court
   violated his due process rights by ordering that he be forcibly medicated to
   restore his competency to stand trial. He contends that his case did not meet
   the constitutional requirements for forced medication. Allegedly, Agbonifo’s
   medication caused side effects, including an inability to focus, that
   undermined his self-representation and therefore deprived him of a fair trial.
          Before reaching the merits, we consider whether Agbonifo’s pro se
   supplemental brief is appropriately before the court. Agbonifo, through
   counsel, sought leave to file a pro se supplemental brief before the
   Government filed its brief. Although Agbonifo’s counsel had already filed a
   competent brief on his behalf, this court granted the motion and denied the




                                          10
Case: 20-20293     Document: 00516242286            Page: 11   Date Filed: 03/16/2022




                                     No. 20-20293


   Government’s request for reconsideration of that decision. The Government
   maintains that this court should not consider Agbonifo’s pro se supplemental
   brief because defendants are not entitled to hybrid representation.
          A criminal defendant has “no constitutional right to hybrid
   representation,” partly by counsel and partly by himself. Myers v. Johnson, 76
   F.3d 1330, 1335 (5th Cir. 1996). If a defendant accepts the assistance of
   counsel on appeal, he cannot expect to be permitted to file a supplemental
   pro se brief. Id. This court’s rules confirm that “[u]nless specifically directed
   by court order, pro se motions, briefs or correspondence will not be filed if
   the party is represented by counsel.” 5th CIR. R. 28.6. Moreover, “[a]
   defendant abandons issues raised in a supplemental brief when not raised and
   argued in the original brief.” United States v. Moore, 452 F.3d 382, 391 (5th
   Cir. 2006) (citing United States v. Bullock, 71 F.3d 171, 178–79 (5th Cir.
   1995)). We have applied this rule even after granting leave to file a pro se
   supplemental brief, at least when “deeming [the] issues waived” would do
   the defendant “no injustice.” Bullock, 71 F.3d at 179–78. We do so again here.
                                III. Conclusion
          For the foregoing reasons, we AFFIRM Agbonifo’s convictions and
   sentence.




                                          11